Citation Nr: 1818606	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-09 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to February 1971, with service on the U.S.S. Boxer from October 1966 to December 1966. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a March 2011 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In October 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam, in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone (DMZ), or regularly and repeatedly operated, maintained, or served onboard C-123 aircraft, and, thus, he is not presumed to have been exposed to herbicide agents.

2. The Veteran's diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as a malignant tumor, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303 (b). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Additionally, the law provides a presumption of service connection for certain diseases associated with exposure to herbicide agents, and that become manifest within a specified time period, even if there is no record of evidence of such disease during the period of service. Veterans who, during active military, naval, or air service, served in the Republic of Vietnam, or in or near the Korean DMZ during specified periods of time, are presumed to have been exposed to herbicide agents. See 38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307 (a)(6). This presumption also extends to individuals who performed service in the Air Force or Air Force Reserve under circumstances which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era. Id. 

For those veterans who have been exposed to herbicide agents, certain diseases are acknowledged to be presumptively related to such exposure. 38 U.S.C. § 1116(a)(2); 38 C.F.R. § 3.309 (e). As relevant to the instant case, diabetes mellitus is among such diseases. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

In the instant case, the Veteran does not claim to have been exposed to herbicide agents in or near the Korean DMZ, or around C-123 aircraft. Rather, he alleges that he was exposed to herbicide agents while serving aboard the U.S.S. Boxer in the offshore waters of Vietnam.

In this regard, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam." See VAOPGCPREC 27-97; see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's interpretation of the applicable regulations as requiring that a veteran must actually have been present on the landmass or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure). 

In Gray v. McDonald, 27 Vet. App. 313 (2016), the Court held that VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway (even though Quy Nhon Bay and Ganh Rai Bay were designated as brown water) was inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment. The Court in Gray found that VA's designations of what areas constituted inland waterways/brown water, and what areas constituted blue water (off shore) were arbitrary because no defined parameters had been set and the Secretary could provide no reasonable basis for finding that Da Nang Harbor was blue water when Quy Nhon Bay and Ganh Rai Bay were considered inland waterways. Although the Court in Gray found VA's definition of inland waterways irrational and not entitled to deference, it noted that VA retained its discretionary authority to define the scope of the presumption of herbicide exposure. Haas, supra, made it clear that VA may draw a line between blue and brown water while leaving the specific line drawing to VA discretion. As such, the Court vacated and remanded the matter for VA to reevaluate its definition of inland waterways.

In light of the decision in Gray, VA amended its Manual with clear guidance as to how VA defines "inland waterways" and which bodies of water in Vietnam constitute inland waterways. In this regard, according to the Manual, inland waterways are classified as fresh water rivers, streams, and canals, and similar waterways. Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam. VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below. For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet. For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean. M21-1, IV.ii.1.H.2.a.

Further, the following locations meet the criteria for inland waterways of the Republic of Vietnam: all rivers, from their mouth on the coast, or junction with adjoining coastal water feature, and throughout upstream channels and passages within Vietnam; rivers ending in bays or other offshore water features on the coastline end at a notional boundary line drawn across the junction between the river and the offshore water feature; the Mekong River and other rivers with prominent deltas begin at a line drawn across the mouth of each inlet on the outer perimeter of the landmass of the delta; all streams; all canals; and all navigable waterways inside the perimeter of land-type vegetation (e.g., trees and grasses, but not seaweed or kelp). This is particularly applicable to marshes found in the Rung Sat Special Zone and other Vietnam coastal areas. M21-1, IV.ii.1.H.2.d.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence. This includes salty and brackish waters situated between rivers and the open ocean. M21-1, IV.ii.1.H.2.b.

The Manual specifically notes that the following locations are considered to be offshore waters of the Republic of Vietnam: Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay. In this regard, it was noted that VA previously extended the presumption of exposure to herbicides to veterans serving aboard U.S. Navy and other vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay. In the interest of maintaining equitable claim outcomes among shipmates, VA will continue to extend the presumption of exposure to veterans who served aboard vessels that entered Qui Nhon Bay Harbor or Ganh Rai Bay during specified periods that are already on VA's "ships list." VA will no longer add new vessels to the ships list, or new dates for vessels currently on the list, based on entering Qui Nhon Bay Harbor or Ganh Rai Bay or any other offshore waters. M21-1, IV.ii.1.H.2.c.

According to 38 C.F.R. § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975. This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam. However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore. Inland waterways include rivers, canals, estuaries, and deltas. They do not include open deep-water bays and harbors such as those at Da Nang Harbor, Qui Nhon Bay Harbor, Nha Trang Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, or Ganh Rai Bay. These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As relevant to the instant case, the record reflects that the Veteran has documented service on the U.S.S. Boxer from October 1966 to December 1966. A review of the Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, found at M21-1, IV.ii.1.H.2.a., reveals that the U.S.S. Boxer docked to pier at Cam Ranh Bay on September 9, 1965. In this regard, such ship is found in the category:  ships that docked to shore or pier in Vietnam.

This category includes large ocean-going ships of the Blue Water Navy that entered an open water harbor and docked to a pier or otherwise docked to the shore of Vietnam. As a result of this docking, it is assumed that crewmembers had the opportunity to go ashore for a work detail or for liberty leave. Therefore, any Veteran aboard the ship at the time of docking will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore. However, the Veteran was not aboard the U.S.S. Boxer until October 1966, and no indication or documentation provides that the U.S.S. Boxer docked or went into inland waters of Vietnam after September 9, 1965. The Veteran does not contend that the U.S.S. Boxer docked at any time during his service aboard the ship, nor does he contend that he ever went ashore to the Republic of Vietnam during his active service.

As an initial matter, the Board notes that the evidence of record confirms a current diagnosis of diabetes mellitus; however, the evidence does not show, and the Veteran does not contend, that his diabetes mellitus had its onset during service, within one year of his service discharge, or is related to any aspect of his military service other than his alleged exposure to herbicide agents. The Veteran also does not contend that he had continuity of symptoms of diabetes mellitus since service. In this regard, his service treatment records are negative for any complaints, treatment, or diagnoses referable to diabetes mellitus, and he reported that he first became aware of his diabetes mellitus in 2000. Rather, the Veteran contends that his diabetes mellitus is related to alleged exposure to herbicide agents, to include Agent Orange, while serving aboard the U.S.S. Boxer in the waters offshore of Vietnam. 

In this regard, in documents of record and at his October 2017 Board hearing, the Veteran contends that, when serving aboard the U.S.S. Boxer from October-December 1966, the ship contained 55 gallon orange colored drums of what he believed to contained Agent Orange, and that he regularly came into contact with the uniforms and other items of others who had come into direct contact with herbicide agents. 

With regard to the Veteran's allegation that he was exposed to herbicide agents while serving aboard the U.S.S. Boxer, the Board finds that the Veteran is not competent to testify or offer evidence of what was contained inside the drums aboard the U.S.S. Boxer, nor is the Veteran competent to testify or offer evidence as to the exposure of others' clothing to which he may have come into contact. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007). Contrary to the Veteran's contentions, the Joint Services Records Research Center (JSRRC) stated that they had "found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides." Further, the JSRRC stated they could not provide any evidence to support the Veteran's contentions of herbicide agent exposure, nor could they "verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam."  

Consequently, there is no competent evidence that the Veteran had exposure to any herbicide agent aboard the U.S.S. Boxer, nor is there any competent evidence that the Veteran went ashore while serving on the U.S.S. Boxer. Furthermore, there is no indication that he travelled to the inland waterways of Vietnam, as defined above, in such capacity during any time the Veteran was aboard the U.S.S. Boxer. Rather, he reported patrolling the interior of the U.S.S. Boxer during his time, while serving as an electrical mechanical technician.

Consequently, as the Veteran did not serve in the Republic of Vietnam, in one of the units designated by the Department of Defense as having served in or near the Korean DMZ, or regularly and repeatedly operated, maintained, or served onboard C-123 aircraft, he is not presumed to have been exposed to herbicides agents. Furthermore, his diabetes mellitus is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of service discharge. Therefore, service connection for such disorder is not warranted.

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29   (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide agent exposure, is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


